Citation Nr: 1210819	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  06-22 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus.

2.  Entitlement to a total disability rating based on individual unemployability.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from May 1981 to May 1982. 

In pertinent part of a November 1996-issued rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, denied service connection for arthritis.  The Veteran submitted a notice of disagreement (hereinafter: NOD).  The RO issued a statement of the case (hereinafter: SOC) in October 1997.  No VA Form 9, Appeal to the Board of Veterans' Appeals, or other correspondence containing the necessary information was received from the Veteran and the RO closed that appeal. 

This case arises to the Board of Veterans' Appeals (Board) from a May 2003-issued RO rating decision that denied increased ratings for chronic dermatitis and for bilateral pes planus.  Although the Veteran appealed for higher ratings for each, in July 2006, she withdrew her appeal for a higher rating for chronic dermatitis.  Therefore, the Board need not address that issue.  

In October 2010, the Board remanded the case for development. 

Service connection for bilateral lower leg pains and bilateral hallux valgus (bunions) due to bilateral pes planus has been raised by the record, but not adjudicated.  The Board therefore refers these issues to the RO for appropriate action. 

The Veteran claimed that pes planus has affected her employment opportunities, that she lost 31 weeks of work in the last 12 months due to pes planus, and that she has had to move in with her parents due to the financial hardship this disability has caused.  Her argument raises a question as to whether pes planus precludes securing and following substantially gainful employment.  The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  

The Board has therefore added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.  Entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral acquired pes planus has been manifested throughout the appeal period by severely flat arches, pain on manipulation and use accentuated, and brown plaques on the soles of the feet.  

2.  Not shown are marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo-Achilles on manipulation.

3.  The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  


CONCLUSION OF LAW

The criteria for a schedular 30 percent rating, but not greater, for bilateral pes planus are met throughout the appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and her representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify was not satisfied prior to the initial unfavorable decision on the claim.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to initial adjudication, this timing problem can be cured by the Board remanding for the issuance of notice followed by readjudication of the claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of notification followed by readjudication of the claim, such as an SOC or supplemental statement of the case (SSOC), cures a timing defect).  

In this case, although the initial notice provided in March 2003 did not address the rating criteria or effective date provisions that are pertinent to the claim, such error was remedied by a remand followed by sufficient notice in October 2010, followed by re-adjudication of the claim in a November 2011-issued SSOC.   

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all available VA clinical records.  The claimant was afforded VA medical examinations in 2003 and 2010.  Neither the claimant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Bilateral acquired pes planus has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 5276.  Under that code, a 50 percent rating is warranted for pronounced bilateral acquired flatfoot (pes planus) manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.  A 30 percent rating is warranted if the above symptoms are unilateral.  A 30 percent rating is warranted for severe bilateral acquired flatfoot, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 20 percent rating is warranted if the above symptoms are unilateral.  A 10 percent rating is warranted for moderate bilateral or unilateral acquired flatfoot where the weight-bearing lines are over or medial to great toes, and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  A noncompensable rating is warranted for mild unilateral or bilateral acquired flatfoot (pes planus) with symptoms that are relieved by built-up shoe or arch supports.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

According to an April 2003 VA podiatry compensation examination report, the Veteran's feet caused pains in her lower legs.  There were brown plaques on the soles of the feet.  Although bilateral pes planus was shown, the Achilles tendons remained aligned during weight-bearing and non-weight-bearing.  The diagnosis was simply bilateral flat feet.  

In an April 2004 NOD, the Veteran alleged that the examiner had failed to list all of her symptoms.  She reported that her feet had worsened and this caused her to miss some work.  She reported that her bunions protruded and caused problems with any foot-wear.  

In August 2004, the Veteran claimed that a VA podiatrist had told her that she had extremely flat feet with marked pronation and deformity of each foot.  She claimed pinched nerves in each foot.  

According to an October 2010 VA podiatry compensation examination report, the Veteran complained of persistent and increasing pain in both feet.  Shoe inserts provided minimal relief.  Standing and walking caused foot pains and stiffness.  Fatigability was noted.  Flare-ups of foot pains were reported to occur weekly or more often.  Examination of the left foot revealed painful motion, tenderness, weakness, and abnormal weight bearing.  The right foot had similar symptoms.  Tenderness was shown throughout the bottom surface of both feet.  The examiner remarked that there was no pronation of either foot, but also stated that neither foot had an arch.  Achilles alignment was normal in weight-bearing and non-weight bearing.  The diagnosis was severe symptomatic pes planus that would have a severe impact on the activities of daily living.  The Veteran was currently employed in sales.  She had lost 31 weeks of work in the past 12 months due to foot pains.  
 
From the facts above, bilateral pes planus has been manifested throughout the appeal period by severe bilateral acquired flatfoot, manifested by objective evidence of severely flat arches, pain on manipulation and use accentuated, and brown plaques on the soles of the feet.  Comparing these manifestations with the criteria of the rating schedule, the criteria for a 30 percent schedular rating under Diagnostic Code5276 are more nearly approximated.  The criteria for a higher, 50 percent, rating are not more nearly approximated because marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, which is not improved by orthopedic shoes or appliances, are not shown.

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds that the evidence favors the claim.  A 30 percent schedular rating for bilateral acquired pes planus will therefore be granted.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for her service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has added a three-part test for determining whether extra-schedular rating consideration is called for.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Here the schedular criteria contemplate the severity and symptoms of the Veteran's bilateral pes planus as set forth above.  Since the first part of the three part test is not met an extraschedular rating is not warranted. 


ORDER

A 30 percent schedular rating, but not greater, for acquired bilateral pes planus is granted throughout the appeal, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

The record raises the issue of entitlement to TDIU.  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2011).  Where a Veteran does not meet these percentage standards extraschedular consideration may be made.  In this case, the TDIU claim has not been developed for Board review and therefore must be remanded for such development as may be necessary.  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should develop a TDIU claim as necessary, taking into consideration the adjudication of pending service connection claims for bilateral lower leg pains and bilateral hallux valgus (bunions) due to service connected bilateral pes planus.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  

2.  Following the above, the AMC should review all the relevant evidence.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and her representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


